Exhibit 10.18

Form of

Amendment to Severance Agreement

This Amendment to Severance Agreement (this “Amendment”) is made and entered
into effective as of                 , 2014 (the “Effective Date”) by and
between Lorillard, Inc., a Delaware corporation (the “Company”), and
                     (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company and the Executive entered into a certain Severance
Agreement dated                     (the “Original Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Original Agreement as
provided below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company and the Executive hereby agree and amend the Original
Agreement as follows:

1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings given such terms in the Original Agreement.

2. Amendments. The following provisions shall apply, and the Original Agreement
shall be deemed amended as of the Effective Date as follows:

(a) The last proviso of Section 2 of the Original Agreement (Term of Agreement)
shall be deleted in its entirety and replaced by the following:

“and further provided, however, that if a Change in Control shall have occurred
during the Term, the Term shall expire on the date that is twenty-four
(24) months following the date on which such Change in Control occurred.”

3. No Further Modification. Except as amended hereby, the Original Agreement
remains unmodified and in full force and effect.

4. Governing Law. The validity, interpretation, construction and performance of
this Amendment shall be governed by the laws of the State of North Carolina.

5. Miscellaneous. This Amendment shall be effective as of the Effective Date.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment as of
the Effective Date.

 

LORILLARD, INC. By:  

 

Name:   Title:   EXECUTIVE

 

 

2



--------------------------------------------------------------------------------

FORM OF

SEVERANCE AGREEMENT

THIS AGREEMENT, dated                     , is made by and between Lorillard,
Inc. Corporation, a Delaware corporation (the “Company”), and
                     (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement. The Term of this Agreement shall commence on January 1,
2014 and shall continue in effect through December 31, 2014; provided, however,
that commencing on January 1, 2015 and each January 1 thereafter, the Term shall
automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company or the Executive shall have
given notice not to extend the Term; and further provided, however, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than twenty-four (24) months beyond the month in which such Change in
Control occurred.

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. No Severance Payments shall be payable under this
Agreement unless there shall have been (or, under the terms of the second
sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term. This Agreement shall not be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.

4. The Executive’s Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the

 

3



--------------------------------------------------------------------------------

Executive will remain in the employ of the Company until the earliest of (i) the
last day of the Potential Change in Control Period, (ii) the date of a Change in
Control, (iii) the date of termination by the Executive of the Executive’s
employment for Good Reason or by reason of death, Disability or Retirement, or
(iv) the termination by the Company of the Executive’s employment for any
reason. The Executive further agrees that he will be subject to the restrictive
covenants set forth in Section 9.3 hereof as a condition precedent to the
receipt of any payments pursuant to Section 6 of this Agreement.

5. Compensation Other Than Severance Payments.

5.1 Following a Change in Control and during the Term, and during any period
that the Executive fails to perform the Executive’s full-time duties with the
Company as a result of incapacity due to physical or mental illness, the Company
shall pay the Executive’s full salary to the Executive at the rate in effect at
the commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive’s employment is terminated by the
Company for Disability.

5.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.

5.3 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post-termination compensation and benefits as such
payments become due. Such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

6. Severance Payments.

6.1 Subject to Sections 6.2 and 9.3 hereof, if the Executive’s employment is
terminated following a Change in Control and during the Term, other than (A) by
the Company for Cause, (B) by reason of death or Disability, or (C) by the
Executive without Good Reason, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
(“Severance Payments”), in addition to any payments and benefits to which the
Executive is entitled under Section 5 hereof. For purposes of this Agreement,
the Executive’s employment shall be deemed to have been terminated following a
Change in Control

 

4



--------------------------------------------------------------------------------

by the Company without Cause or by the Executive with Good Reason, if (i) the
Executive’s employment is terminated by the Company without Cause prior to a
Change in Control (whether or not a Change in Control ever occurs) and such
termination was at the request or direction of a Person who has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control, (ii) the Executive terminates his employment for Good Reason prior
to a Change in Control (whether or not a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of such Person, or (iii) the Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason and such
termination or the circumstance or event which constitutes Good Reason is
otherwise in connection with or in anticipation of a Change in Control (whether
or not a Change in Control ever occurs).

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to three (3) times the sum of (i) the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target annual bonus under any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if higher, the fiscal year in which occurs the first event or circumstance
constituting Good Reason.

(B) For the thirty-six (36) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, accident and health insurance benefits substantially similar to
those provided to the Executive and his dependents immediately prior to the Date
of Termination or, if more favorable to the Executive, those provided to the
Executive and his dependents immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater after-tax cost to
the Executive than the after-tax cost to the Executive immediately prior to such
date or occurrence; provided, however, that, unless the Executive consents to a
different method, such health insurance benefits shall be provided through a
third-party insurer. Benefits otherwise receivable by the Executive pursuant to
this Section 6.1(B) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive during the thirty-six (36) month
period following the Executive’s termination of employment (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive); provided, however, that the Company shall reimburse
the Executive for the excess, if any, of the after-tax cost of such benefits to
the Executive over such cost immediately prior to the Date of Termination or, if
more favorable to the Executive, the first occurrence of an event or
circumstance constituting Good Reason. If the Severance Payments shall be
decreased pursuant to Section 6.2 hereof, and the Section 6.1(B) benefits which
remain payable after the application of Section 6.2 hereof are thereafter
reduced pursuant to the immediately preceding sentence, the Company shall, no
later than five (5) business days following such reduction, pay to the Executive
the least of (a) the amount of the decrease made in the Severance Payments
pursuant to Section 6.2 hereof, (b) the amount of the subsequent reduction in
these Section 6.1(B) benefits, or (c) the maximum amount which can be paid to
the Executive without being, or causing any other payment to be, nondeductible
by reason of section 280G of the Code.

 

5



--------------------------------------------------------------------------------

(C) Notwithstanding any provision of any annual incentive plan to the contrary,
the Company shall pay to the Executive a lump sum amount, in cash, equal to the
sum of (i) any unpaid incentive compensation which has been allocated or awarded
to the Executive for a completed fiscal year preceding the Date of Termination
under any such plan and which, as of the Date of Termination, is contingent only
upon the continued employment of the Executive to a subsequent date, and (ii) a
pro rata portion to the Date of Termination of the annual incentive bonus the
Executive would have received for the year in which the Date of Termination
occurs, calculated by multiplying the award that the Executive would have earned
on the last day of such year, assuming achievement at the target level of the
individual and corporate performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such year through the Date of Termination
by twelve (12).

(D) In addition to the retirement benefits to which the Executive is entitled
under each DB Pension Plan or any successor plan thereto, the Company shall pay
the Executive a lump sum amount, in cash, equal to the excess of (i) the
actuarial equivalent of the aggregate retirement pension (taking into account
any early retirement subsidies associated therewith and determined as a straight
life annuity commencing at the date (but in no event earlier than the third
anniversary of the Date of Termination) as of which the actuarial equivalent of
such annuity is greatest) which the Executive would have accrued under the terms
of all DB Pension Plans (without regard to any amendment to any DB Pension Plan
made subsequent to a Change in Control, which amendment adversely affects in any
manner the computation of retirement benefits thereunder), determined as if the
Executive were fully vested thereunder and had accumulated (after the Date of
Termination) thirty-six (36) additional months of service credit thereunder and
had been credited under each DB Pension Plan during such period with
compensation equal to the Executive’s compensation (as defined in such DB
Pension Plan) during the twelve (12) months immediately preceding Date of
Termination or, if higher, during the twelve months immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, over
(ii) the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined as a
straight life annuity commencing at the date (but in no event earlier than the
Date of Termination) as of which the actuarial equivalent of such annuity is
greatest) which the Executive had accrued pursuant to the provisions of the DB
Pension Plans as of the Date of Termination. For purposes of this
Section 6.1(D), “actuarial equivalent” shall be determined using the same
assumptions utilized under the Retirement Plan for Employees of Lorillard
Tobacco Company immediately prior to the Date of Termination or, if more
favorable to the Executive, immediately prior to the first occurrence of an
event or circumstance constituting Good Reason. In addition to the benefits to
which the Executive is entitled under each DC Pension Plan, the Company shall
pay the Executive a lump sum amount, in cash, equal to the sum of (i) the amount
that would have been contributed thereto by the Company on the Executive’s
behalf during the three years immediately following the Date of Termination,
determined (x) as if the Executive made the maximum permissible contributions
thereto during such period, (y) as if the Executive earned compensation during
such period at a rate equal to the Executive’s compensation (as defined in the
DC Pension Plan) during the twelve (12) months immediately preceding the Date of
Termination or, if higher, during the twelve months immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, and
(z) without regard to any amendment to the DC Pension Plan made subsequent to a
Change

 

6



--------------------------------------------------------------------------------

in Control, which amendment adversely affects in any manner the computation of
benefits thereunder, and (ii) the excess, if any, of (x) the Executive’s account
balance under the DC Pension Plan as of the Date of Termination over (y) the
portion of such account balance that is nonforfeitable under the terms of the DC
Pension Plan.

(E) If the Executive would have become entitled to benefits under the Company’s
post-retirement health care or life insurance plans, as in effect immediately
prior to the Date of Termination or, if more favorable to the Executive, as in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, had the Executive’s employment terminated at any time
during the period of thirty-six (36) months after the Date of Termination, the
Company shall provide such post-retirement health care or life insurance
benefits to the Executive and the Executive’s dependents commencing on the later
of (i) the date on which such coverage would have first become available and
(ii) the date on which benefits described in subsection (B) of this Section 6.1
terminate.

(F) The Company shall provide the Executive with $25,000 of outplacement
services suitable to the Executive’s position for a period of one year
immediately following the Date of Termination or, if earlier, until the first
acceptance by the Executive of an offer of employment.

6.2 (A) Anything in this Agreement to the contrary notwithstanding, in the event
the Accounting Firm and tax counsel that is reasonably acceptable to the
Executive and selected by the Accounting Firm (“Tax Counsel”) shall determine
that receipt of all Payments would subject the Executive to the Excise Tax, the
Accounting Firm, with the advice of Tax Counsel, shall determine whether to
reduce any of the Payments paid or payable pursuant to this Agreement,
including, but not limited to, the Severance Payments (the “Agreement Payments”)
so that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount. The Agreement Payments shall be so reduced only if the Accounting
Firm, with the advice of Tax Counsel, determines that the Executive would have a
greater Net After-Tax Receipt of aggregate Payments if the Agreement Payments
were so reduced. If the Accounting Firm, with the advice of Tax Counsel,
determines that the Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if the Agreement Payments were so reduced, the Executive
shall receive all Agreement Payments to which the Executive is entitled
hereunder. Such determinations shall be in writing.

(B) In making the determination under Sections 6.2(A) and 6.2(B), (i) all of the
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, unless in the opinion of Tax Counsel, such
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code (with the Tax Counsel’s
determination, to the extent requested by the Executive, to include a good faith
valuation of any agreement with the Executive pursuant to which the Executive
agrees to refrain from performing services), (ii) all “excess parachute
payments” within the meaning of Section 280G(b)(l) of the Code shall be treated
as subject to the Excise Tax unless, in the opinion of Tax Counsel, such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the Base Amount allocable to such reasonable compensation, or
are otherwise not subject to the Excise Tax, and (iii) the value of

 

7



--------------------------------------------------------------------------------

any non-cash benefits or any deferred payment or benefit shall be determined by
the Accounting Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code. Prior to the payment date set forth in Section 6.3 hereof, the
Company shall provide the Executive with its calculation, supported by the
above-referenced determinations of the Accounting Firm and Tax Counsel, of
whether the Agreement Payments shall be reduced or not and the amounts referred
to in this Section 6.2(B) and such supporting materials as are reasonably
necessary for the Executive to evaluate the Company’s calculations. If the
Executive disputes the Company’s calculations (in whole or in part), the
reasonable opinion of Tax Counsel with respect to the matter in dispute shall
prevail.

(C) For purposes of reducing the Agreement Payments so that the Parachute Value
of all Payments, in the aggregate, equals the Safe Harbor Amount as may apply
under Section 6.2(A), only amounts payable under this Agreement (and no other
Payments) shall be reduced. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the payments (to the extent such amounts
are considered Payments) under the following sections in the following order:
(1) any Agreement Payments under Section 6.1(A); (2) any Agreement Payments
under Section 6.1(C)(ii); (3) any Agreement Payments under Section 6.1(D);
(4) any Agreement Payments under Section 6.1(E); (5) any Agreement Payments
under 6.1(F); (6) any Agreement Payments under Section 6.1(B); and (7) any other
cash Agreement Payments that would be made upon a termination of the Executive’s
employment, beginning, for purposes of this Section, with such other cash
Agreement Payments that would be made last in time. For all purposes of this
Section 6.2, all fees and expenses of the Accounting Firm and Tax Counsel shall
be borne solely by the Company.

(D) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm and Tax
Counsel hereunder, it is possible that amounts will have been paid or
distributed by the Company to or for the benefit of the Executive pursuant to
this Agreement which should not have been so paid or distributed (“Overpayment”)
or that additional amounts which will have not been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement should
have been so paid or distributed (“Underpayment”), in each case, consistent with
the calculation of the Safe Harbor Amount hereunder. In the event that a final
nonappealable decision is entered as to any amount of an assertion of a
deficiency by the Internal Revenue Service against either the Company or the
Executive, the Executive shall promptly (and in no event later than sixty
(60) days following the date on which such final nonappealable decision
respecting any such Overpayment is entered) pay any such Overpayment to the
Company together with interest at the applicable federal short-term rate
provided for in Section 7872(f)(2)(A) of the Code compounded semi-annually;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Sections 1, 3101 and 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to or for the benefit of the Executive together
with interest at the applicable federal short-term rate provided for in
Section 7872(f)(2)(A) of the Code compounded semi-annually.

 

8



--------------------------------------------------------------------------------

6.3 The payments provided in subsections (A), (C) and (D) of Section 6.1 hereof
shall be made not later than the fifth day following the Date of Termination;
provided, however, that if the amounts of such payments, and the limitation on
such payments set forth in Section 6.2 hereof, cannot be finally determined on
or before such day, the Company shall pay to the Executive on such day an
estimate, as determined in good faith by the Accounting Firm in accordance with
Section 6.2 hereof, of the minimum amount of such payments to which the
Executive is clearly entitled and shall pay the remainder of such payments
(together with interest on the unpaid remainder (or on all such payments to the
extent the Company fails to make such payments when due) at 120% of the rate
provided in section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined but in no event later than the thirtieth (30th) day after the Date
of Termination. Notwithstanding the foregoing, to the extent the Executive is
terminated (i) following a Change in Control but prior to a change in ownership
or control of the Company or in a substantial portion of the assets of the
Company within the meaning of Section 409A of the Code or (ii) prior to a Change
in Control in a manner described in Section 6.1, to the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts payable to the Executive hereunder, to the extent not in excess of the
amount that the Executive would have received under any other pre-Change in
Control severance plan or arrangement with the Company had such plan or
arrangement been applicable, shall be paid at the time and in the manner
provided by such plan or arrangement and the remainder shall be paid to the
Executive in accordance with the prior sentence of this Section 6.3.

6.4 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require,
but in no event later than the end of the calendar year following the calendar
year in which such fees and expenses are incurred.

7. Termination Procedures.

7.1 Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

 

9



--------------------------------------------------------------------------------

7.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).

8. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof. Further, except as
specifically provided in Section 6.1(B) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

9. Successors; Binding Agreement; Restrictive Covenants.

9.1 Successors. In addition to any obligations imposed by law upon any successor
to the Company, the Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, prior to such
succession, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

9.2 Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.

9.3 Restrictive Covenants. As a condition precedent to Executive’s receipt of
any payments pursuant to Section 6 of this Agreement, Executive agrees to the
following restrictive covenants (it being understood and agreed that (i) the
restrictive covenants in this Section 9.3 shall in no event apply unless
Executive becomes eligible to receive payments pursuant to Section 6 of this
Agreement and (ii) the restrictive covenants in this Section 9.3 are expressly
conditioned on the payment and/or continued payment by the Company of the
amounts to which Executive becomes entitled under Section 6 of this Agreement):

(A) Confidentiality. Executive agrees not to disclose to any person not employed
by the Company, any confidential information of the Company obtained by
Executive while in the employ of the Company, including, without limitation,
information relating to any of

 

10



--------------------------------------------------------------------------------

the Company’s or its subsidiaries’, and affiliates’ (within the meaning of Rule
501 of the Securities Act of 1933) (the “Affiliated Entities”), inventions,
processes, formulae, plans, devices, compilations of information, methods of
distribution, customers, client relationships, marketing strategies or trade
secrets; provided, however, that this provision will not preclude Executive from
the use or disclosure of information generally known or available in the
marketplace through no fault of Executive or from disclosure required by law or
court order or to enforce Executive’s rights in any litigation, mediation or
arbitration involving this Agreement or any other agreement between Executive or
among Executive and the Company or its Affiliated Entities, or to perform
Executive’s duties to the Company. Executive’s obligations hereunder will be in
addition to, and not in limitation of, any obligations or duties imposed upon
Executive by law.

(B) Non-Competition Covenant. Executive agrees that at all times during the
one-year period following the Date of Termination , Executive will not, directly
or indirectly, (i) be employed by, engaged as a consultant, director or advisor
for or provide any services or assistance in any capacity to any company or
other entity, firm or organization that researches, develops, manufactures,
provides, sells or markets products or services that compete or will compete
with the products and/or services manufactured, marketed, sold or being
researched or developed by the Company or its Affiliated Entities as of the Date
of Termination (a “Competitor”) or (ii) organize, establish or operate as a
Competitor.

(C) Non-Solicitation of Customers. Executive acknowledges and agrees that during
the two-year period following the Date of Termination (the “Non-Solicitation
Period”), Executive will not, directly or indirectly, solicit, induce or
persuade or attempt to solicit, induce or persuade any customer, client,
supplier, licensee or other business relation (in each case, whether former,
current or prospective) of the Company or any of its Affiliated Entities to
cease doing business with the Company or such Affiliated Entity, or in any way
interfere with the relationship between any such customer, client, investor,
supplier, licensee or business relation, on the one hand, and the Company or any
Affiliated Entity, on the other hand.

(D) Non-Solicitation/No Hire of Employees. Executive acknowledges and agrees
that, without the Company’s written consent, during the Non-Solicitation Period
Executive will not, directly or indirectly, solicit, induce or persuade or
attempt to solicit, induce or persuade any individual who is, on the Date of
Termination (or was, during the six-month period prior to the Date of
Termination ), employed by or providing services to the Company or the
Affiliated Entities to terminate or refrain from renewing or extending such
employment or services, or to become employed by or become a consultant to any
other individual, entity, firm or organization other than the Company or the
Affiliated Entities. In addition, during the Non-Solicitation Period, Executive
will not, without the Company’s written consent, directly or with knowledge
indirectly, hire any person who is or who was, within the six-month period
preceding such activity, an employee of the Company or its Affiliated Entities;
provided, however, that Executive will be deemed to have knowledge with respect
to the hiring of any such individual at the level of vice president or above.

(E) Enforcement; Remedies. Executive understands that the provisions of this
Section 9.3 may limit Executive’s ability to earn a livelihood in a business
similar to the business of the Company, but Executive nevertheless agrees that
such provisions do not impose a

 

11



--------------------------------------------------------------------------------

greater restraint than is necessary to protect the goodwill or other business
interests of the Company, are reasonable limitations as to scope and duration
and are not unduly burdensome to Executive. Executive further agrees that the
Company would be irreparably harmed by any actual or threatened breach of the
covenants in this Section 9.3 and that, in addition to any other remedies at law
including money damages, the Company will be entitled to seek a preliminary
injunction, temporary restraining order, or other equivalent relief, restraining
Executive from any actual or threatened breach of this letter in any court which
may have competent jurisdiction over the matter in dispute. With respect to any
provision of this Section 9.3 finally determined by a court of competent
jurisdiction to be unenforceable, Executive hereby agrees that a court shall
have jurisdiction to reform such provisions, including the duration or scope of
such provisions, as the case may be, so that they are enforceable to the maximum
extent permitted by law. If any of the covenants of this Section 9.3 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination will not be a bar to or in any way diminish the rights of the
Company to enforce any such covenant in any other jurisdiction.

10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address shown in the personnel records of the Company and, if
to the Company, to the address set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:

To the Company:

714 Green Valley Road

Greensboro, NC 27408

Attention: Ronald S. Milstein

Executive Vice President, Legal and External Affairs,

General Counsel and Secretary

11. Miscellaneous.

11.1 General. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party, including but not
limited to the Lorillard Tobacco Company Senior Executive Severance Pay Plan
(the “Executive Severance Plan”); provided, however, that this Agreement shall
supersede any agreement setting forth the terms and conditions of the
Executive’s employment with the Company, and the Executive Severance Plan, in
each case only in the event that the Executive’s employment with the Company is
terminated on, following, or in connection with a Change in Control, by the
Company other than for Cause

 

12



--------------------------------------------------------------------------------

or by the Executive for Good Reason. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
North Carolina. All references to sections of the Exchange Act or the Code shall
be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law and any additional withholding to
which the Executive has agreed. The obligations of the Company and the Executive
under this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6, 7 and 9.3 hereof) shall survive such expiration.

11.2 Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations and
other guidance promulgated thereunder (“Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
the Company for purposes of this Agreement and no payments shall be due to
Executive under this Agreement providing for payment of amounts on termination
of employment unless Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A.
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A and any
payments described in this Agreement that are due within the “short term
deferral period” as defined in Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. All reimbursements shall
be paid within five (5) business days after delivery of Executive’s written
request for payment accompanied by evidence of the fees and expenses incurred,
as the Company may reasonably require, but in no event later than the end of the
calendar year following the calendar year in which such fees and expenses are
incurred. To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following Executive’s termination of employment (or upon Executive’s
death, if earlier), together with interest calculated from the fifth (5th) day
following termination of employment until the date of payment, at an annual rate
equal to the prime rate as reported in the Wall Street Journal from time to
time, compounded annually.

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

13



--------------------------------------------------------------------------------

14. Settlement of Disputes; Arbitration.

14.1 All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied. Notwithstanding the above, in the event of
any dispute, any decision by the Board hereunder shall be subject to a de novo
review by the arbitrator.

14.2 Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Greensboro, North
Carolina in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(B) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is selected by the Company for purposes of making the
applicable determinations hereunder and reasonably acceptable to the Executive,
which firm shall not, without the Executive’s consent, be a firm serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control.

(C) “Agreement Payment” shall have the meaning set forth in Section 6.2 hereof.

(D) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.

(E) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(F) “Board” shall mean the Board of Directors of the Company.

(G) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the

 

14



--------------------------------------------------------------------------------

Executive’s duties or (ii) the willful engaging by the Executive in conduct
which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company.

(H) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of (a) any parent of
the Company or the entity surviving such merger or consolidation (b) if there is
no such parent, of the Company or such surviving entity;

(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than a merger or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of (a) any parent of the Company or the
entity surviving such merger or consolidation or (b) if there is no such parent,
of the Company or such surviving entity; or

(IV) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of (a) any parent of the Company or of the entity to which such
assets are sold or disposed or (b) if there is no such parent, of the Company or
such entity.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(I) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(J) “Company” shall mean Lorillard, Inc. and, except in determining under
Section 15(H) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

(K) “DB Pension Plan” shall mean any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company and any other defined
benefit plan or agreement entered into between the Executive and the Company
which is designed to provide the Executive with supplemental retirement
benefits.

(L) “DC Pension Plan” shall mean any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the Executive with supplemental retirement
benefits.

(M) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.

(N) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

(O) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(P) “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.

(Q) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

 

16



--------------------------------------------------------------------------------

(R) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent which
specifically references this Agreement) after any Change in Control, or prior to
a Change in Control under the circumstances described in clauses (ii) and
(iii) of the second sentence of Section 6.1 hereof (treating all references in
paragraphs (I) through (VIII) below to a “Change in Control” as references to a
“Potential Change in Control”), of any one of the following acts by the Company,
or failures by the Company to act, unless, in the case of any act or failure to
act described in paragraph (I), (V) or (VI) below, such act or failure to act is
corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

(I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control including,
without limitation, if the Executive was, immediately prior to the Change in
Control, an executive officer of a public company, the Executive ceasing to be
an executive officer of a public company;

(II) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

(III) the relocation of the Executive’s principal place of employment to a
location that increases the Executive’s one-way commute by more than 25 miles or
the Company’s requiring the Executive to be based anywhere other than such
principal place of employment (or permitted relocation thereof) except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s present business travel obligations;

(IV) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(V) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, including but not
limited to the Company’s equity-based long term incentive plans and annual
incentive plans, or any substitute plans adopted prior to the Change in Control,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue the Executive’s participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount or timing of payment of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to the Change in Control;

(VI) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any

 

17



--------------------------------------------------------------------------------

of the Company’s pension, savings, life insurance, medical, health and accident,
or disability plans in which the Executive was participating immediately prior
to the Change in Control (except for across the board changes similarly
affecting all senior executives of the Company and all senior executives of any
Person in control of the Company), the taking of any other action by the Company
which would directly or indirectly materially reduce any of such benefits or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy in effect at the time of the Change in
Control;

(VII) failure of the Company to obtain the assumption of this Agreement as
described in Section 9.1, prior to the effectiveness of any succession; or

(VIII) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1, no such purported termination shall be effective.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

(S) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1, 3101 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determines to be likely to apply to the Executive for the relevant taxable
year(s).

(T) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.

(U) “Overpayment” shall have the meaning set forth in Section 6.2 hereof.

(V) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

(W) “Payment” shall mean any payment, distribution or benefit in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

18



--------------------------------------------------------------------------------

(X) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(Y) “Potential Change in Control Period” shall mean the period commencing on the
occurrence of a Potential Change in Control and ending upon the occurrence of a
Change in Control or, if earlier (i) with respect to a Potential Change in
Control occurring pursuant to Section 15(Z)(I), immediately upon the abandonment
or termination of the applicable agreement, (ii) with respect to a Potential
Change in Control occurring pursuant to Section 15(Z)(II), immediately upon a
public announcement by the applicable party that such party has abandoned its
intention to take or consider taking actions which if consummated would result
in a Change in Control or (iii) with respect to a Potential Change in Control
occurring pursuant to Section 15(Z)(III) or (IV), upon the one year anniversary
of the occurrence of such Potential Change in Control (or such earlier date as
may be determined by the Board).

(Z) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(AA) “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.

(BB) “Safe Harbor Amount” means (x) 3.0 times the Executive’s Base Amount, minus
(y) $1.00.

 

19



--------------------------------------------------------------------------------

(CC) “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.

(DD) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.

(EE) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(FF) “Underpayment” shall have the meaning set forth in Section 6.2 hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

LORILLARD, INC. By:  

 

Name:   Title:  

 

Executive

 

20